Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	The instant application is a continuation of Application 16/987081 (currently abandoned) filed 6 August 2020, which is a continuation of Application 16/713380 (currently abandoned) filed 13 December 2019, which is a continuation of Application 15/346335 (now U.S. Patent No. 10,548,846) filed 8 November 2016.  Claims 52-64 are currently pending.  Claims 1-51 are cancelled. Claims 52-64 are examined on the merits within.

Claim Rejections – 35 U.S.C. 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 52-59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carra et al. (WO2015/196116).
	Carra et al. disclose the compound of Formula 1:

    PNG
    media_image1.png
    153
    309
    media_image1.png
    Greyscale

Carra et al. disclose the compound of Formula 1 in a composition comprising one to three additional therapeutic agents wherein these agents are anti-HIV drugs.  See claim 14.  The composition further comprises tenofovir alafenamide and emtricitabine.  See claim 18.  The composition is in the form of a tablet.  See claim 21.  The compound of Formula II, which is the sodium salt of the compound of Formula 1, is present in amounts of 25-100 mg.  See paragraph [0058].  Tenofovir alafenamide is present in 5-30 mg and emtricitabine is present in 200 mg.  See paragraph [0096]. Tenofovir alafenamide may be present as tenofovir alafenamide fumarate or tenofovir alafenamide hemifumarate.  See paragraph [0082].
	Thus the instant claims are anticipated by Carra et al. 

4.	Claim(s) 52-59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carra et al. (U.S. Patent Application Publication No. 2016/0016973).
	Carra et al. disclose the compound of Formula 1:

    PNG
    media_image1.png
    153
    309
    media_image1.png
    Greyscale

Carra et al. disclose the compound of Formula 1 in a composition comprising one to three additional therapeutic agents wherein these agents are anti-HIV drugs.  See claim 14.  The composition further comprises tenofovir alafenamide and emtricitabine.  See claim 18.  The composition is in the form of a tablet.  See claim 21.  The compound of Formula II, which is the sodium salt of the compound of Formula 1, is present in amounts of 25-100 mg.  See paragraph [0063].  Tenofovir alafenamide is present in 5-30 mg and emtricitabine is present in 200 mg.  See paragraph [0139]. Tenofovir alafenamide may be present as tenofovir alafenamide fumarate or tenofovir alafenamide hemifumarate.  See paragraph [0087].
	Thus the instant claims are anticipated by Carra et al. 

Claim Rejections – 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 52-64  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carra et al. (WO2015/196116) in view of Dahl et al. (U.S. Patent Application Publication No. 2007/0099902).
	Carra et al. teach the compound of Formula 1:

    PNG
    media_image1.png
    153
    309
    media_image1.png
    Greyscale

Carra et al. teach the compound of Formula 1 in a composition comprising one to three additional therapeutic agents wherein these agents are anti-HIV drugs.  See claim 14.  The composition further comprises tenofovir alafenamide and emtricitabine.  See claim 18.  The composition is in the form of a tablet.  See claim 21.  The compound of Formula II, which is the sodium salt of the compound of Formula 1, is present in amounts of 25-100 mg.  See paragraph [0058].  Tenofovir alafenamide is present in 5-30 mg and emtricitabine is present in 200 mg.  See paragraph [0096]. Tenofovir alafenamide may be present as tenofovir alafenamide fumarate or tenofovir alafenamide hemifumarate.  See paragraph [0082]. Efavirenz is an HIV non-nucleoside or non-nucleotide inhibitor of reverse transcriptase that can be used as an additional therapeutic.   See paragraph [0082].  The composition comprises surfactants to facilitate dissolution of the compound of the invention.  See paragraph [0066]. Table 3 shows that the tablets comprise 30% active ingredient, 56% microcrystalline cellulose, 13% croscarmellose sodium, and 1% magnesium stearate.
	Carra et al. do not teach the weight of the tablet or percentage of the compound of Formula 1.
	Dahl et al. teach a bilayer tablet of efavirenz, emtricitabine, and tenofovir.  See paragraph [0050]. The unit dosage form comprises 1596.5 mg of ingredients per tablet.  See Table 3.  It is noted that efavirenz is present in 600 mg/tablet (see Table 1), emtricitabine is present in 200 mg/tablet and tenofovir is present in 300 mg/tablet (see Table 2).  Typically the components of the dosage form are organized in multiple layers.  See paragraph [0013].  The organization is so that tenofovir is not placed in destabilizing contact with the surfactant of the efavirenz component.  See paragraph [0016]. The bilayer tablet is film coated.  See paragraph [0050].  Dahl et al. teach 38.71% efavirenz combined with 11.52% microcrystalline cellulose, 2.48% hydroxypropylcellulose, 0.77% sodium lauryl sulfate, 3.87% croscarmellose sodium and 0.58% magnesium stearate in a first layer with 12.9% emtricitabine, 19.35% tenofovir, 5.77% microcrystalline cellulose, 3.1% crsocarmellose sodium and 0.94% magnesium stearate in a second layer.  See tables 1 and 2. 
	It would have been well within the purview of the skilled artisan to modify the amounts of ingredients, percentages of ingredients and weight of the tablet to optimize the formulation to achieve the desired result, especially since the combination of ingredients are commonly known in similar formulations. 

7.	Claim(s) 52-64  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carra et al. (U.S. Patent Application Publication No. 2016/0016973) in view of Dahl et al. (U.S. Patent Application Publication No. 2007/0099902).
	Carra et al. teach the compound of Formula 1:

    PNG
    media_image1.png
    153
    309
    media_image1.png
    Greyscale

Carra et al. teach the compound of Formula 1 in a composition comprising one to three additional therapeutic agents wherein these agents are anti-HIV drugs.  See claim 14.  The composition further comprises tenofovir alafenamide and emtricitabine.  See claim 18.  The composition is in the form of a tablet.  See claim 21.  The compound of Formula II, which is the sodium salt of the compound of Formula 1, is present in amounts of 25-100 mg.  See paragraph [0063].  Tenofovir alafenamide is present in 5-30 mg and emtricitabine is present in 200 mg.  See paragraph [0139].  Tenofovir alafenamide may be present as tenofovir alafenamide fumarate or tenofovir alafenamide hemifumarate.  See paragraph [0087]. Efavirenz is an HIV non-nucleoside or non-nucleotide inhibitor of reverse transcriptase that can be used as an additional therapeutic.   See paragraph [0087]. The composition comprises surfactants to facilitate dissolution of the compound of the invention.  See paragraph [0071]. Table 3 shows that the tablets comprise 30% active ingredient, 56% microcrystalline cellulose, 13% croscarmellose sodium, and 1% magnesium stearate. 
	Carra et al. do not teach the weight of the tablet.
	Dahl et al. teach a bilayer tablet of efavirenz, emtricitabine, and tenofovir.  See paragraph [0050]. The unit dosage form comprises 1596.5 mg of ingredients per tablet.  See Table 3.  It is noted that efavirenz is present in 600 mg/tablet (see Table 1), emtricitabine is present in 200 mg/tablet and tenofovir is present in 300 mg/tablet (see Table 2).  Typically the components of the dosage form are organized in multiple layers.  See paragraph [0013].  The organization is so that tenofovir is not placed in destabilizing contact with the surfactant of the efavirenz component.  See paragraph [0016]. The bilayer tablet is film coated.  See paragraph [0050].  Dahl et al. teach 38.71% efavirenz combined with 11.52% microcrystalline cellulose, 2.48% hydroxypropylcellulose, 0.77% sodium lauryl sulfate, 3.87% croscarmellose sodium and 0.58% magnesium stearate in a first layer with 12.9% emtricitabine, 19.35% tenofovir, 5.77% microcrystalline cellulose, 3.1% croscarmellose sodium and 0.94% magnesium stearate in a second layer.  See tables 1 and 2. 
	It would have been well within the purview of the skilled artisan to modify the amounts of ingredients, percentages of ingredients, and weight of the tablet to optimize the formulation to achieve the desired result, especially since the combination of ingredients are commonly known in similar formulations. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 52-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,548,846. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,548,846 are directed to a tablet comprising the compound of Formula 1, tenofovir alafenamide and emtricitabine.  The only difference lies in the fact that U.S. Patent No. 10,548,846 describes the tablet as a multilayer tablet.  The invention of the patent is in effect a "species of the "generic" invention of the instant application.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct. 

Conclusion
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615